ORMOND, J.
The objection to the jurisdiction of chan-, eery, upon the ground that there is no sufficient allegation in the bill, to authorize a recovery of these negroes, as “ family slaves,” need not be considered, as it is perfectly clear, the court of chancery has jurisdiction to set aside a deed fraudulently made, or obtained, of either land, or personal property —and it is no answer to this, that a court of law has concurrent jurisdiction in cases of fraud. [1 Story’s Eq. 68, § 60,' and cases there cited.]
We are then to consider, whether the conveyance of the slaves in this case, was obtained by the defendant, under •such circumstances as require a court of equity to cancel the contract.
An old woman, in the last stage of a mortal disease, and greatly depressed in spirits, without, as it appears, a home,- and in want of the ordinary comforts of life, but possessed of five slaves, is carried by the defendant, who is a physician, to his house, for the purpose, as alledged of taking care of her and her children. On the third day after her arrival at his house, she conveys to him the slaves, at the price of $1000, on a credit of ten years, secured-by ten notes of one hundred dollars each, with a cotemporaneous agreement, that the defendant should furnish her such articles of household furniture and provisions as she might need, to be taken out of the notes executed by him. These facts are certainly calculated to arouse suspicion of the fairness of the transaction, This suspicion, an examination of the testimony shows to be well founded, and makes out a case which calls for the interference of a court of equity.
It is distinctly alledged in the bill, that she was incapable, from bodily and mental infirmity, of protecting her interests, *68or attending to her business for a considerable period, anterior to the making of this contract, and down to the time when it was made. That she was in this condition previous to her removal to the defendant’s house, is conclusively established by the witnesses Merrill, Crabtree, Spence, M. Crab-tree, Sizemore, and Dr. Cloud. These witnesses, who knew her will, and most of them long before her death, all concur in stating, that she was unable to attend to her business, or make contracts. The last witness, Dr. Cloud, was her phy-I sician during the year she died, to the latter part of August. | He says she hád a complication of diseases — had fits of delirium. That her mind was in an unsettled, gloomy condition. iThat she was entirely incompetent’to the discreet management of her business, and might be easily imposed on. He ¡thinks she had not sufficient capacity to make a contract.
\ On the other hand, the defendant by his answer denies the allegations of the bill, and insists that she was fully competent to attend to her business, and he has introduced several witnesses, who saw her at his house, and who swear that they think she was able to contract understandingly, in reference to her property. We do not think this testimony entitled to the same weight as the preceding, as these witnesses had but a casual knowledge of, or acquaintance with her, and might therefore be deceived. We think, however, that the result of the testimony is, that she was not non compos men-tis, at least at all times, but that she was in a low, weak condition of bedy, and from the gloomy condition of her mind, as described by the witnesses, peculiarly liable to imposition, by one in whom she reposed confidence ; and such we think is the result of the proof.
The defendant removed the deceased to his house, upon a promise on his part, to take care of her and her children, and the third day after her arrival, he purchases the slaves. The reason assigned for the unusual credit of ten years, without interest, is, that the deceased desired to keep the proceeds of the sale from being wasted after her death, and as a fund for her children; yet it appears that at the time she was without a home, and destitute of the comforts, as well as the necessaries of life; and as this was the only property she possessed, it must have been looked to as the only means of *69her support. Accordingly we find, that at the time of the sale, the defendant contracted to furnish her with what she wanted, and as the notes were extinguished by this process, they were to be delivered up to him. Although she lived but about three weeks after the sale, the account of the defendant against her, during this shórt period, amounted to three hundred dollars; and it is not a little extraordinary, that one item of the account, is a charge for negro hire.
The answer of the defendant, and the proof made by him, of what took place at the sale, is quite sufficient to stamp upon the transaction its true character. The whole scene, as detailed by the witnesses, and by the defendant himself, forcibly conveys the idea of mental imbecility and blind confiding credulity on the hand, and the exercise of a controlling influence on the other.
The unwillingness of the defendant to purchase the slaves, clogged with the condition of taking care of the deceased, and her family — his offer of $800 in cash, rather than to pay $1000 in ten annual payments without interest — the urgent solicitation of the sick woman, who pleaded her destitute condition, and the neglect of her-family, and when this failed to move the defendant, his final consent to make the purchase, on being-reminded by the sick woman, of his promise to do so, together with the array of witnesses who are present to witness this scene, and who afterwards depose to it, so far from establishing the fairness of the transaction, do most unequivocally prove the imbecility of the deceased, and the influence which the * defendant had over her. Two of the witnesses afterwards attest a formal bill of sale, which is drawn up, and the unusual precaution taken of proving, and recording it in the county court.
We cannot doubt, that this contract was obtained by the defendant, by taking advantage of the weakness, and necessitous condition of the deceased, and of the confidence she reposed in him. It is a settled rule of equity, that if confidence is reposed, and that confidence is abused, equity will grant relief. [Gartside v. Isherwood, 1 Bro. C. 150; Osmond v. Fitzroy, 3 Peere W. 329, and cases cited by Mr. Belt in his note; Watt v. Grove, 2 S. & L. 507; Wendell v. *70Van Renselaer, 1 Johns. C. 350; Hugennin v. Basley, 14 Vesey, 290.]
When, by an abuse of the confidence of another, property is obtained at an inadequate price, equity will pronounce it fraudulent, and set it aside. Such appears to be the fact in •this case. The slaves are proved to have been very likely, ,and consisted of a woman, from thirty-five to forty years old, And her four children, a girl twelve or thirteen years old, a boy nine or ten, a boy seven, and a child four years old. These are estimated by several of the complainant’s witnesses, at $1350 in cash, at the time of the sale to the defendant. The defendant has introduced several witnesses, who swear that the slaves were not worth more than the defendant agreed to pay for them, upon the credit given; and what is not a little extraordinary, some of them state, that the expense and trouble of taking care of them is only a fair equivalent for the value of'their labor. These estimates of value, are made in gross, without setting a value on each of the slaves, as was done by the witnesses on the other side, and is for this, and other reasons, not deserving of the same consideration. There is, however, a fact in proof, which establishes conclusively, the gross inadequacy of the price. Two of the complainant’s witnesses prove, that a short time before the sale to the defendant, they had offered her $2000 for the slaves, on the same terms they were sold to the defendant. ■Surely, it would not require very stringent proof to establish, that five slaves of the description of these, were worth more than $1000, on ten years credit, and the fact last stated is conclusive. It is equally clear, that the principal, if not the sole inducement of the sale to the defendant, was the expectation held out to the deceased, that she and her family would be taken care of by him. How this promise was kept, is shown by the account raised against her, during the short ■time she lived after the sale was made. We think it impossible to doubt, upon the whole case, not only that $1000 was a grossly inadequate price for the slaves, sold without interest on ten years’ credit, but that the purchase was obtained by the defendant, from the confidence reposed by the deceased in him, and the influence he had obtained over her, in her weak and necessitous condition, by his promises of *71support and protection. The chancellor did not err in can-celling the contract, and directing the slaves to be delivered up to the complainant.
Decree affirmed.